Title: “Les Mouches à Mme Helvétius,” [December? 1780]
From: Franklin, Benjamin
To: 


The sole clue to the dating of this bagatelle, for which no manuscript survives, is a phrase Franklin jotted on the back of a letter he drafted in late December: “Les Mouches.” Indented at the top of the page, these two words give every appearance of being the title line for an intended draft of the bagatelle commonly known in English as “The Petition of the Flies.”
Thematically, the piece fits well in 1780. The year opened with Franklin’s sending Madame Helvétius “The Elysian Fields,” a playful proposal that they marry in order to avenge their spouses’ infidelities in heaven. In “Les Mouches,” Franklin sends his household flies to deliver a similar message.
Why send couriers on such an errand? In December, recovering from his prolonged attack of gout, Franklin was still unable to travel without considerable discomfort. Lying in bed, however, he had energy enough for clever literary compositions. Already in November, he had composed the lengthy “Dialogue between Mr. Franklin and the Gout,” addressed to the bed-ridden Madame Brillon but corrected by Cabanis, a member of Madame Helvétius’ household. Perhaps Madame Helvétius was jealous of his attentions to her “rival,” prompting her to visit his rooms, take control of his domestic affairs, and order his servants to sweep away the cobwebs—the incident that evidently provoked this bagatelle. Whatever the case, Franklin was delighted at being fussed over.
  
LES MOUCHES A Madame He——S.
 [December, 1780?]
Les Mouches des Appartemens de M. F——n demandent Permission de présenter leurs Respects à Madame H——s, & d’exprimer dans leur meilleur Langage leur Reconnoissance pour la Protection qu’elle a bien voulu leur donner,
Bizz izzzz ouizz a ouizzz izzzzzzzz, &c.
Nous avons demeuré long-temps sous le Toît hospitalier dudit bon Homme F——n. Il nous a donné des Logemens gratis; nous avons aussi mangé & bu toute l’Année à ses Dépens sans que cela nous ait couté rien. Souvent quand ses Amis & lui ont épuisés une Jatte de Ponch, il en a laissé une Quantité suffisante pour enivrer une centaine de nous autres Mouches. Nous y avons bu librement, & après cela nous avons fait nos Saillies, nos Cercles & nos Cottillons très-joliment dans l’Air de sa Chambre, & nous avons consommés gaiement nos petites Amours sous son Nez. Enfin nous aurions été le plus heureux Peuple du Monde, s’il n’avoit pas permis de rester sur le haut de ses Boiseries Nombre de nos Ennemis déclarés, qui y tendoient leurs Filets pour nous prendre, & qui nous déchiroient sans Pitié. Gens d’un Naturel & subtile & féroce, Mêlange abominable! Vous, très-excellente Femme, eutes la Bonté d’ordonner que tous ces Assassins avec leurs Habitations & leurs Piéges seroient balayés; & vos Ordres (comme toujours ils doivent être) ont été exécutés surle-champ. Depuis ce Temps-là nous vivons heureusement, & nous jouissons de la Bienfaisance dudit bon Homme F——n sans crainte.
Il ne nous reste qu’une Chose à souhaiter pour assurer la Permanence de notre Bonheur; permettez-nous de le dire,
Bizz izzzz ouizz a ouizzz izzzzzzz, &c.
C’est de vous faire désormais qu’un seul Menage.
